Exhibit 10.1

 

ALL SECTIONS MARKED WITH ASTERISKS REFLECT PORTIONS THAT HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT IN ACCORDANCE WITH RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

PLAYSTATION 2® LICENSED  PUBLISHER  AGREEMENT

 

THIS AGREEMENT RELATES TO THE PUBLISHING OF APPLICATION SOFTWARE FOR THE
PLAYSTATION®2 COMPUTER ENTERTAINMENT SYSTEM.  ALL TERMS USED HEREIN ARE SPECIFIC
TO THE PLAYSTATION®2 SYSTEM AND NOT TO SONY’S PREDECESSOR “PLAYSTATION” VIDEO
ENTERTAINMENT SYSTEM.  PUBLISHING RIGHTS FOR SUCH PREDECESSOR SYSTEM ARE SUBJECT
TO SEPARATE AGREEMENTS WITH SCEE, AND ANY LICENCE OF RIGHTS TO PUBLISHER UNDER
SUCH SEPARATE AGREEMENTS SHALL NOT CONFER ON PUBLISHER ANY RIGHTS IN RELATION TO
THE PLAYSTATION®2 SYSTEM, OR VICE VERSA.

 

This Agreement is entered into the 28th day of July 2003 by and between

 

SONY COMPUTER ENTERTAINMENT EUROPE LIMITED

of 30 Golden Square, London W1F 9LD

(hereinafter referred to as “SCEE”)

 

- and -

 

THQ INTERNATIONAL LIMITED

of Dukes Court, Duke Street, Woking, Surrey GU21 5BH

(hereinafter referred to as “Publisher”)

Publisher Authorisation #: 138

 

Whereas

 

(A)      SCEE, its parent company Sony Computer Entertainment Inc., and/or
certain of their affiliates and companies within the group of companies of which
any of them form part (hereinafter jointly and severally referred to as “Sony”)
have developed, and are licensing core components of, a computer entertainment
system known and hereinafter referred to as “PlayStation 2”, and are the owners
of, or have the right to grant licences of, certain proprietary information and
intellectual property rights pertaining to PlayStation 2.

 

(B)       Publisher desires to be granted a non-exclusive licence to market,
distribute and sell Licensed Products (as defined below), and for such Licensed
Products and associated materials to be manufactured by an authorised
manufacturing facility licensed by SCEE, on the terms and subject to the
conditions set forth in this Agreement.

 

(C)       SCEE is willing, on the terms and subject to the conditions of this
Agreement, to grant Publisher the desired non-exclusive licence.

 

Now therefore, in consideration of the undertakings, representations and
warranties given herein, and of other good and valuable consideration the
receipt and sufficiency of which is acknowledged, Publisher and SCEE hereby
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.         Definitions

 

1.1       “Licensed Products” means PlayStation 2 format Software product(s) in
uniquely marked or coloured CD-ROM or DVD-ROM format software discs (hereinafter
referred to as “PlayStation 2 Discs”).

 

1.2       “Licensed Territory” means the countries specified in Schedule 1.

 

1.3       “Sony Intellectual Property Rights” means all current and future
patents worldwide, pending patent applications and other patent rights (under
licence or otherwise), copyrights, trademarks, service marks, trade names,
semi-conductor topography rights, trade secret rights, technical information and
know-how (and the equivalents of each of the foregoing under the laws of any
jurisdiction) of Sony pertaining to Sony Materials and/or PlayStation 2, and all
other proprietary or intellectual property rights worldwide (including, without
limitation, all applications and registrations with respect thereto) of Sony
pertaining to Sony Materials and/or PlayStation 2, and all renewals and
extensions thereof.

 

1.4       “PlayStation 2 format Software” means Publisher’s object code
software, which includes Licensed Developer Software and any software (whether
in object code or source code form) which is provided by SCEE and intended to be
combined with Licensed Developer Software for execution on PlayStation 2 and has
the ability to communicate with the software resident in PlayStation 2.

 

1.5       “Term” means the period from the date hereof until 31 March 2003 and
continuing thereafter unless and until terminated by not less than 1 (one)
month’s notice on either side given to expire on such date or any subsequent 31
March.

 

1.6       “Affiliate of SCEE” means, as applicable, either Sony Computer
Entertainment Inc in Japan, Sony Computer Entertainment America Inc in the USA
or such other Sony Computer Entertainment entity as may be established by Sony
from time to time.

 

1.7       “LDA 2” means the PlayStation 2 Licensed Developer Agreement between
Licensed Developer of the applicable PlayStation 2 format Software and SCEE (or
an equivalent such agreement between Licensed Developer and an Affiliate of
SCEE).

 

1.8       “Licensed Trademarks” means the “PS” family logo and PlayStation 2
logotype and such other trademarks, service marks, trade dress, logos and other
icons or indicia as shall be specified in the Specifications or otherwise
designated by SCEE from time to time. SCEE may amend such Licensed Trademarks
upon reasonable notice to Publisher.

 

Publisher is not authorised to use the PlayStation, PSone or PlayStation.com
logos and/or logotypes, or the “PS2” or PlayStation Shapes devices, other than
as expressly permitted by separate agreement. Nothing contained in this
Agreement shall in any way grant Publisher the right to use the trademark “Sony”
in any manner as (or as part of) a trademark, trade name, service mark or logo
or otherwise howsoever.

 

1.9       “Licensed Developer” means Publisher or such other third party as
shall have developed Licensed Developer Software and PlayStation 2 format
Software pursuant to a then current LDA 2.

 

1.10     “Sony Materials” means any hardware, data, object code, source code,
documentation (or any part(s) of any of the foregoing) and related peripheral
items provided to the Licensed Developer of any PlayStation 2 format Software
pursuant to the LDA 2 applicable for such PlayStation 2 format Software.

 

1.11     “Licensed Developer Software” means Licensed Developer’s application
source code and data (including audio and visual material) developed by Licensed
Developer in accordance with its LDA 2 which, when integrated with any software
(whether in object code or source code form) provided by SCEE, creates
PlayStation 2 format Software.

 

2

--------------------------------------------------------------------------------


 

1.12     “Printed Materials” means all artwork and mechanicals to be set forth
on the Licensed Product itself, and on the PlayStation 2 box (or other
container) and, if applicable, the box (or other) packaging for the Licensed
Product and all instruction manuals, inlays, inserts, stickers and other user
information and/or materials to be inserted in or affixed to such PlayStation 2
box and/or packaging.

 

1.13     “Advertising Materials” means all advertising, merchandising,
promotional and display materials of or concerning the Licensed Products.

 

1.14     “Manufactured Materials” means all units of the Licensed Products, of
the Printed Materials to be set forth on the Licensed Products themselves and of
the PlayStation 2 boxes for such Licensed Products (which expression shall
include any alternative form of container for Licensed Products subsequently
introduced by SCEE).

 

1.15     “Specifications” means such specifications relating to the content
and/or manufacture of Licensed Products, Printed Materials, Advertising
Materials and/or related matters or materials as may be issued by Sony, which
specifications (and/or procedures relating to the testing or verification of all
such materials for conformity to the Specifications and/or relating to the
ordering and manufacture of Licensed Products and associated materials) may be
amended from time to time upon reasonable notice to Publisher.

 

1.16     “CNDA” means the Confidentiality & Non-Disclosure (or similar)
Agreement between Publisher and SCEE or an Affiliate of SCEE relating to
PlayStation 2 and to Confidential Information of Sony and/or of Publisher
thereunder.

 

1.17      “Confidential Information of Sony” means the content of this Agreement
(including the Schedules hereto and the Specifications) and all confidential
and/or proprietary information, documents and related materials of whatever
nature (including, without limitation all processes, hardware, software,
inventions, trade secrets, ideas, designs, research, know-how, business methods,
production plans and marketing plans) concerning PlayStation 2 developed or
owned by, licensed to or under the control of Sony and, without limitation,
information otherwise related to Sony’s technology, know-how, products,
potential products, research projects, promotional advertising and marketing
plans, schedules and budgets, licensing terms and pricing, customer lists and
details, commercial relationships or negotiations, services, financial models
and other business information, whether relating to PlayStation 2 or otherwise
including, unless covered by a separate Non-Disclosure Agreement between
Publisher and SCEE, relating to Sony’s “PlayStation” predecessor video
entertainment system disclosed by whatever means, whether directly or
indirectly, by or on behalf of Sony to Publisher at any time, whether disclosed
orally, in writing or in machine-readable or other form, or otherwise discovered
by Publisher as a result of any information or materials provided (whether
directly or indirectly) by or on behalf of Sony to Publisher.

 

1.18     “Confidential Information of Publisher” means any and all confidential
and/or proprietary information, documents and related materials of whatever
nature (including, without limitation all processes, hardware, software,
inventions, trade secrets, ideas, designs, research, know-how, business methods,
production plans and marketing plans) concerning PlayStation 2 format Software
developed or owned by, licensed to or under the control of Publisher and,
without limitation, information otherwise related to Publisher’s technology,
know-how, products, potential products, research projects, promotional
advertising and marketing plans, schedules and budgets, licensing terms and
pricing, customer lists and details, commercial relationships or negotiations,
services, financial models and other business information, whether relating to
PlayStation 2 or otherwise disclosed by whatever means, whether directly or
indirectly, by or on behalf of Publisher to SCEE at any time, whether disclosed
orally, in writing or in machine-readable or other form, or otherwise discovered
by SCEE as a result of any information or materials provided (whether directly
or indirectly) by or on behalf of Publisher to SCEE, which information is
designated by Publisher as, or becomes known to SCEE under circumstances
indicating that such information is, confidential or proprietary.

 

3

--------------------------------------------------------------------------------


 

1.19     “Third Party Intellectual Property Rights” means all current and future
patents worldwide, pending patent applications and other patent rights (under
licence or otherwise), copyrights, trademarks, service marks, trade names,
semi-conductor topography rights, trade secret rights, technical information and
know-how (and the equivalents of each of the foregoing under the laws of any
jurisdiction) of any third party other than Publisher or Sony and all other
proprietary or intellectual property rights worldwide (including, without
limitation, all applications and registrations with respect thereto), and all
renewals and extensions thereof.

 

1.20     “Article 6” means Article 6 of Council Directive 91/250/EEC of 14 May
1991 on the legal protection of computer programmes.

 

2.         Grant of Licence

 

SCEE hereby grants to Publisher, and Publisher hereby accepts, within the
Licensed Territory only and under the Sony Intellectual Property Rights, a
non-exclusive non-transferable licence, without the right to sub-license (except
as specifically provided herein), to publish PlayStation 2 format Software in
such genres or categories as SCEE shall from time to time designate in the
Specifications, and the right and obligation to use the Licensed Trademarks, in
the form and manner prescribed in the Specifications, strictly, only and
directly in connection with such publication.  For these purposes, to “publish”
shall mean any or all of the following: (i)  produce Advertising Materials and
Printed Materials; (ii) to issue to SCEE purchase orders for Manufactured
Materials as prescribed in Clause 6; (iii) to market, distribute and sell
Licensed Products (and to authorise others so to do); and (iv) to sub-license to
end users the right to use Licensed Products for non-commercial purposes only
and not for public performance.

 

3.         Limitations

 

3.1       Subject always to Article 6, Publisher shall publish PlayStation 2
format Software only if developed by a Licensed Developer strictly in accordance
with all the terms and conditions of such Licensed Developer’s LDA 2 and shall
not publish or attempt to publish any other software whatsoever intended for or
capable of execution on PlayStation 2.  The onus of evidencing that PlayStation
2 format Software satisfies the foregoing criteria shall rest on Publisher and
SCEE reserves the right to require Publisher to furnish evidence satisfactory to
SCEE that the foregoing criteria are satisfied.

 

3.2       Publisher shall not publish outside the Licensed Territory PlayStation
2 format Software unless and until Publisher shall be authorised and licensed so
to do pursuant to a current licence agreement with the applicable Affiliate of
SCEE.  Further, Publisher shall not sub-publish such PlayStation 2 format
Software through a third party either within or outside the Licensed Territory
unless and until such sub-publisher shall be authorised and licensed so to do
either pursuant to a current PlayStation 2 Licensed Publisher Agreement with
SCEE or a current PlayStation 2 licence agreement with the applicable Affiliate
of SCEE.

 

3.3        The licence granted in this Agreement extends only to the
publication, marketing, distribution and sale of Licensed Products in such
formats as may be designated by SCEE. Without limiting the generality of the
foregoing and except as otherwise provided herein, Publisher and, if applicable,
its sub-publishers shall at all times and in all territories be strictly
prohibited from undertaking or authorising the distribution or transmission of
PlayStation 2 format Software or Licensed Products through electronic means or
any other means now known or hereafter devised, including without limitation,
via wireless, cable, fibre optic means, telephone lines, microwave and/or radio
waves, or over a network of interconnected computers or other devices.
Notwithstanding this limitation, Publisher may electronically transmit
PlayStation 2 format Software from site to site, or from machine to machine over
a computer network, for the sole purpose of facilitating development; provided
that no right of retransmission shall attach to any such transmission, and
provided further that Publisher shall use reasonable security measures customary
within the high technology industry to reduce the risk of unauthorised
interception or retransmission of such transmissions.

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the foregoing shall apply only to PlayStation 2
format Software and to Licensed Products and shall not apply to Licensed
Developer Software which does not utilise Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony.

 

3.4       Subject only to Article 6, Publisher and, if applicable, its
sub-publishers shall at all times be strictly prohibited from disassembling or
decompiling software, peeling semiconductor components or otherwise reverse
engineering or attempting to reverse engineer or derive source code or create
derivative works from PlayStation 2 format Software, from permitting or
encouraging any third party so to do, and from acquiring or using any materials
from any third party who does so.  Publisher shall in all cases be primarily
liable for the payment of Platform Charge to SCEE in accordance with Clause 7
hereof in respect of any product published by Publisher, or, if applicable, any
of its sub-publishers, which utilises Sony Materials and/or Sony Intellectual
Property Rights and/or, subject to Council Directive 91/250/EEC, Confidential
Information of Sony.  The onus of evidencing that any such product is not so
published shall rest on Publisher and SCEE reserves the right to require
Publisher to furnish evidence satisfactory to SCEE that the applicable of the
foregoing criteria are satisfied.

 

3.5       Publisher shall inform all such sub-publishers of the obligations
imposed by this Agreement and shall obtain their commitment to abide by the
same.

 

3.6       Any breach of the provisions of this Clause 3 shall be a material
breach of this Agreement not capable of remedy.

 

4.         Reservations

 

4.1       This Agreement does not grant any right or licence, under any Sony
Intellectual Property Rights or otherwise, except as expressly provided herein,
and no other right or licence is to be implied by or inferred from any provision
of this Agreement or the conduct of the parties hereunder.  Subject only to the
rights of Publisher under this Agreement, all right, title and interest in and
to the Sony Materials and the Sony Intellectual Property Rights are and shall be
the exclusive property of Sony, and Publisher shall not make use of, or do or
cause to be done any act or thing contesting or in any way impairing or tending
to impair any of Sony’s right, title or interest in or to, any of the Sony
Materials, Sony Intellectual Property Rights, PlayStation 2 and/or Sony’s
“PlayStation” predecessor video entertainment system except as authorised by and
in compliance with the provisions of this Agreement or as may otherwise
expressly be authorised in writing by Sony;  provided however that the foregoing
shall not be taken to preclude Publisher from challenging the validity of any
Sony Intellectual Property Rights.  No right, licence or privilege has been
granted to Publisher hereunder concerning the development of any collateral
product or other use or purpose of any kind whatsoever which displays or depicts
any of the Licensed Trademarks.  No promotional or novelty items or premium
products (including, by way of illustration but without limitation, T-shirts,
posters, stickers, etc) displaying or depicting any of the Licensed Trademarks
shall be developed, manufactured, marketed, sold and/or distributed by, with the
authority of or on behalf of, Publisher without the prior written consent and
authorisation of SCEE in each case.

 

4.2       The Licensed Trademarks and the goodwill associated therewith are and
shall be the exclusive property of Sony.  Nothing herein shall give Publisher
any right, title or interest in or to any of the Licensed Trademarks, other than
the non-exclusive licence and privilege to display and use the Licensed
Trademarks solely in accordance with the provisions of this Agreement. 
Publisher shall not do or cause to be done any act or thing contesting or in any
way impairing or tending to impair any of Sony’s right, title or interest in or
to any of the Licensed Trademarks, nor shall Publisher register or apply to
register any trademark in its own name or in the name of any other person or
entity, or obtain or seek to obtain rights to employ Internet domain name(s) or
address(es), which is or are similar to or is or are likely to be confused with
any of the Licensed Trademarks; provided

 

5

--------------------------------------------------------------------------------


 

however that the foregoing shall not be taken to preclude Publisher from
challenging the validity of any Licensed Trademarks.

 

4.3       Publisher or Licensed Developer (as applicable) retains all right,
title and interest in and to Licensed Developer Software, including Licensed
Developer’s intellectual property rights therein and any names or other
designations used as titles therefor, and nothing in this Agreement shall be
construed to restrict the right of Licensed Developer to develop and/or the
right of Publisher to publish products incorporating Licensed Developer Software
(separate and apart from Sony Materials), and/or under such names or other
designations, for any hardware platform or service other than PlayStation 2.

 

4.4       Subject to the proviso to Clauses 4.1 and 4.2 above, Publisher shall,
at the expense of SCEE, take all such steps as SCEE may reasonably require,
including the execution of licences and registrations, to assist SCEE in
maintaining the validity and enforceability of Sony Intellectual Property
Rights.

 

4.5       Without prejudice to Clause 11, Publisher or SCEE (as applicable)
shall promptly and fully notify the other in writing in the event that it
discovers or otherwise becomes aware of any actual, threatened or suspected
infringement of any of the intellectual property or trademark rights of the
other embodied in any of the Licensed Products, and of any claim of infringement
or alleged infringement by the other of any Third Party Intellectual Property
Rights, and shall at the request and expense of the other do all such things as
may reasonably be required to assist the other in taking or resisting any
proceedings in relation to any such infringement or claim.

 

5.         Quality Standards

 

5.1       Publisher shall provide SCEE with a Product Planning Notification for
each Licensed Product in accordance with the Specifications.

 

Each Licensed Product, including without limitation the title and content
thereof, and/or Publisher’s use of any of the Licensed Trademarks, shall be
required to conform to the Specifications and shall not, except as specifically
authorised in writing by SCEE in each case, incorporate (in whole or in part)
more than 1 (one) game product.

 

TESTING OR VERIFICATION FOR CONFORMITY TO THE SPECIFICATIONS SHALL BE CONDUCTED
BY SCEE OR, AT PUBLISHER’S ELECTION, BY AN INDEPENDENT EXTERNAL TESTING SERVICE
(IF AND WHEN SUCH SERVICE BECOMES AVAILABLE).

 

5.2       Publisher shall submit for testing for conformity to the
Specifications such information and materials relating to the PlayStation 2
format Software for each Licensed Product as shall be specified in the
Specifications.  Such Specifications shall be comparable with the specifications
applied by Sony with respect to its own PlayStation 2 format Software products. 
SCEE acknowledges and agrees that such Specifications shall be of prospective
application only and shall not be applied to any inventory units of the Licensed
Products manufactured prior to, or in the active process of manufacture at the
date of, the promulgation thereof by SCEE.

 

5.3       For each Licensed Product, Publisher shall be responsible, at
Publisher’s expense, for the origination of all Printed Materials, and for the
manufacture and delivery to the manufacturer of such Licensed Product of all
Printed Materials other than those to be set forth on the Licensed Product
itself, all of which Printed Materials shall: (i) conform in all material
respects to the Specifications; and (ii) include such other materials (including
by way of illustration but not limitation, consumer health warnings in relation
to epilepsy) and such consumer advisory rating code(s) as may from time to time
be required by any governmental entity or in compliance with any voluntary code
of practice operated by members of the interactive software development and
publishing community.  The Specifications referred to in (i) above shall be
comparable with the specifications applied by Sony with respect to its own
PlayStation 2 format Software products.  SCEE acknowledges and agrees that such
Specifications shall be of prospective application only

 

6

--------------------------------------------------------------------------------


 

and shall not be applied to any inventory units of the Licensed Products
manufactured prior to, or in the active process of manufacture at the date of,
the promulgation thereof.  All materials to be submitted pursuant to this Clause
5.3 shall be delivered by such means and in such form as shall be prescribed in
the Specifications and at Publisher’s sole risk and expense.  Publisher
undertakes that the quality of such Printed Materials shall be of the same
quality as that associated with high quality consumer products.

 

5.4       Where applicable, SCEE (or, where applicable, an independent external
testing service as aforesaid) will test or verify for conformity to the
Specifications (as the case may be) all materials submitted by Publisher
pursuant to Clause 5.2 and Clause 5.3.  Where such testing or verification is
conducted by SCEE, SCEE shall advise Publisher of the results of such testing or
verification within the applicable of the timeframes specified in the
Specifications.  Where such testing or verification is conducted by such
independent external testing service, such service shall advise Publisher of the
results of such testing or verification within timeframes agreed between such
service and Publisher (and SCEE shall have no responsibility or liability
whatsoever arising from a failure by such service to meet such timeframes).  If
any of such materials (or any element(s) thereof) fail to conform to the
Specifications, SCEE (or, where applicable, such independent external testing
service) shall specify the reasons for such failure and state what revisions are
required.  After making the required revisions, Publisher may resubmit such
materials in such revised form for re-testing or re-verification by SCEE (or,
where applicable, such independent external testing service).  The procedures
described in this Clause 5.4 shall if necessary be repeated until all such
materials for each Licensed Product shall expressly have been certified as
conforming to the Specifications, such certification to be validly given only if
in writing and signed by the duly authorised representative(s) of SCEE as
specified in the Specifications (or, where applicable, by the duly authorised
representative(s) of such independent external testing service).  SCEE shall
have no liability to Publisher for the accuracy or content (including
translations and localisations) of Printed Materials (except only items required
to be included in accordance with the Specifications) or in respect of costs
incurred or irrevocably committed by Publisher as a result of any failure to
conform to Specifications (even where certified for conformity) or in relation
to, or to the use of, Printed Materials which shall not have been given a
certificate of conformity by SCEE (or, where applicable, by such independent
external testing service).  No production units of any Licensed Product shall be
manufactured, marketed, distributed or sold by, with the authority of or on
behalf of, Publisher unless and until such a certificate of conformity of such
Licensed Product shall first have been given by SCEE (or, where applicable, by
such independent external testing service).  No certificate of conformity from
SCEE  (or, where applicable, from such independent external testing service) of
any element of the materials so submitted or resubmitted shall be deemed a
certificate of conformity of any other element of such materials, nor shall any
such certificate of conformity be deemed to constitute a waiver of any of SCEE’s
rights under this Agreement.

 

The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding by SCEE of non-conformity to the Specifications, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.

 

5.5       Publisher shall not change in any material respect any of the
materials for which a certificate of conformity shall have been given by SCEE
(or, where applicable, by an independent external testing service) pursuant to
Clause 5.4 (or, if applicable, pursuant to Clause 5.6) (or, alternately, which
shall have been held to conform to the Specifications following recourse by
Publisher to the appeals process specified in the Specifications).  If any of
the Licensed Products and/or related materials published by, with the authority
of or on behalf of, Publisher fail to conform to the Specifications and the
materials for which SCEE (or, where applicable, such independent external
testing service) shall from time to time have given a certificate of conformity,
then the provisions of Clause 13.2 shall apply.

 

7

--------------------------------------------------------------------------------


 

5.6       SCEE reserves the right to require that pre-production samples of all
Advertising Materials shall be submitted by Publisher to SCEE or, at Publisher’s
election, to an independent external testing service (if and when such service
becomes available), free of charge and in accordance with the procedure
specified in the Specifications, for verification for conformity to the
Specifications (including specifically, but without limitation, in relation to
the usage of any of the Licensed Trademarks), prior to any actual production,
use or distribution of any such items by, with the authority or on behalf of,
Publisher.  No such proposed Advertising Materials shall be produced, used or
distributed directly or indirectly by Publisher without first obtaining a
certificate of conformity to the Specifications.  Where such verification is
conducted by SCEE, SCEE shall advise Publisher of the results of such
verification within the applicable of the timeframes specified in the
Specifications.  Where such verification is conducted by such independent
external testing service, such service shall advise Publisher of the results of
such verification within timeframes agreed between such service and Publisher
(and SCEE shall have no responsibility or liability whatsoever arising from a
failure by such service to meet such timeframes).  If any such Advertising
Materials (or any element(s) thereof) fail to conform to the Specifications,
SCEE (or, where applicable, such independent external testing service) shall
specify the reasons for such failure and state what revisions are required. 
After making the required revisions, Publisher may resubmit such materials in
such revised form for re-verification by SCEE (or, where applicable, by such
independent external testing service). The procedures described in this
Clause 5.6 shall if necessary be repeated until all such Advertising Materials
for each Licensed Product shall expressly have been certified as conforming to
the Specifications, such certification to be validly given only if in writing
and signed by the duly authorised representative(s) of SCEE as specified in the
Specifications (or, where applicable, by the duly authorised representative(s)
of such independent external testing service).  SCEE shall have no liability to
Publisher in respect of costs incurred or irrevocably committed by Publisher in
relation to, or to the use of, Advertising Materials which shall not have been
given a certificate of conformity by SCEE (or, where applicable, by such
independent external testing service).  No certificate of conformity from SCEE
(or, where applicable, from such independent external testing service) of any
element of Advertising Materials so submitted or resubmitted shall be deemed a
certificate of conformity of any other element of such Advertising Materials,
nor shall any such certificate of conformity be deemed to constitute a waiver of
any of SCEE’s rights under this Agreement.

 

The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding of non-conformity to the Specifications by SCEE, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.

 

Subject in each instance to the prior written consent of SCEE, Publisher may use
such textual and/or pictorial advertising matter (if any) as may be created by,
with the authority or on behalf of, Sony pertaining to the Sony Materials and/or
to the Licensed Trademarks on such Advertising Materials as may, in Publisher’s
judgement, promote the sale of Licensed Products within the Licensed Territory. 
Sony shall have the right to use Licensed Products and/or other materials
relating to Publisher’s PlayStation 2 format Software titles in any advertising
or promotion for PlayStation 2 at Sony’s expense, subject to giving Publisher
reasonable prior notice of such advertisement or promotion.  Sony shall confer
with Publisher regarding the text of any such advertisement.  If required by
Sony and/or any governmental entity or in compliance with any voluntary code of
practice operated by members of the interactive software development and
publishing community, Publisher shall, at Publisher’s cost and expense, also
include consumer advisory rating code(s) and, if required, other materials
(including by way of illustration but not limitation, consumer health warnings
in relation to epilepsy) on any and all Advertising Materials used in connection
with Licensed Products.  Such consumer advisory rating code(s) shall be procured
in accordance with the provisions of Clause 5.7.

 

8

--------------------------------------------------------------------------------


 

5.7       Publisher agrees that, if required by SCEE or any governmental entity,
it shall submit each Licensed Product to a consumer advisory ratings system
designated by SCEE and/or such governmental entity for the purpose of obtaining
rating code(s) for each Licensed Product.  Any and all costs and expenses
incurred in connection with obtaining such rating code(s) shall be borne solely
by Publisher.  Any required consumer advisory rating code(s) thereby procured
shall be displayed on Licensed Products and associated Printed Materials in
accordance with the Specifications, at Publisher’s cost and expense.

 

5.8       In the event Publisher fails to comply with its obligations in
relation thereto as specified in Clause 5.7, SCEE reserves the right in its sole
discretion, at Publisher’s sole cost and expense: (i) to display, or to require
the display, on Licensed Products and/or associated Printed Materials and/or
associated Advertising Materials (as may be required) materials (including by
way of illustration but not limitation, consumer health warnings in relation to
epilepsy) and/or to procure and to display, or to require the display of,
consumer advisory rating code(s); or (ii) to require non-complying Licensed
Products and/or associated Printed Materials and/or associated Advertising
Materials forthwith to be withdrawn from the market.

 

6.         Manufacture of Licensed Products & Associated Materials

 

6.1       Subject only to Article 6, Publisher acknowledges and agrees that it
shall purchase Manufactured Materials only from an authorised manufacturing
facility licensed by SCEE.  SCEE shall have the right, but no obligation, to
subcontract the whole or any part or phase of the production of any or all of
the Manufactured Materials or any part(s) thereof.

 

6.2       Subject always to Article 6, promptly following the giving by SCEE
(or, where applicable, by an independent external testing service as aforesaid)
of a certificate of conformity to the Specifications (or, alternately, a holding
of conformity to the Specifications following recourse by Publisher to the
appeals process specified in the Specifications) for each Licensed Product
pursuant to Clause 5.2, SCEE shall create (from one of the CD copies of the
finally approved version of the PlayStation 2 format Software as submitted by
Publisher pursuant to Clause 5.2) the original master PlayStation 2 Disc
(“Master PlayStation 2 Disc”) from which all other copies of the Licensed
Product are to be replicated in compliance with the Specifications effective at
the time of replication.  Where such certificate of conformity shall have been
given by such an independent external testing service, then the CD copy of the
finally approved version of the PlayStation 2 format Software as submitted by
Publisher pursuant to Clause 5.2 from which the Master PlayStation 2Disc is to
be created shall be furnished SCEE by such service.  Publisher shall be
responsible for the costs, as set forth in Schedule 2, of creating such Master
PlayStation 2 Disc.  Publisher will retain duplicates of all such PlayStation 2
format Software.  SCEE shall not be liable for loss of or damage to any copies
of the PlayStation 2 format Software furnished SCEE hereunder.  There will be no
technology exchange between Sony and Publisher under this Agreement.  The
mastering process being of a proprietary and commercially confidential nature,
neither SCEE nor any manufacturing subcontractor of SCEE will under any
circumstances release any Master PlayStation 2 Discs or other in-process
materials to Publisher.  All such physical materials shall be and remain the
sole property of Sony.

 

6.3       Subject always to Article 6, Publisher shall be solely responsible for
the delivery, direct to an authorised manufacturing facility licensed by SCEE
and in accordance with Clause 6.4, **** of the number of sets of the Printed
Materials (other than those set forth on the applicable Licensed Product itself)
required to fulfil Publisher’s purchase order for Manufactured Materials of each
PlayStation 2 format Software title, which Printed Materials shall be in strict
compliance with the Specifications.  SCEE shall, at Publisher’s request, give
Publisher all reasonable assistance in arranging the manufacture of Printed
Materials to be used in conjunction with Licensed Products not manufactured in
reliance on Article 6 through SCEE’s authorised manufacturing facility (if a

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

Sony company), but SCEE shall have no responsibility with respect to pricing,
delivery or any other related matter whatsoever in connection with such
manufacture.

 

6.4       Subject to the giving by SCEE of a certificate of conformity to the
Specifications (or, alternately, a holding of conformity following recourse by
Publisher to the appeals process specified in the Specifications) for the
applicable PlayStation 2 format Software and Printed Materials pursuant to
Clause 5, and to the delivery to an authorised manufacturing facility licensed
by SCEE of the materials to be delivered under Clause 6.3, SCEE will, at
Publisher’s expense and as applicable, manufacture, assemble, package and
deliver the Manufactured Materials and the Printed Materials in accordance with
the terms and conditions set forth in this Clause 6.  The delivery of the
materials specified in Clause 6.3 shall be made in accordance with the timetable
for such delivery specified in the Specifications.

 

6.5       Subject always to Article 6, Publisher shall issue to SCEE purchase
order(s) via SCEE’s Electronic Order System (or otherwise as specified by SCEE
from time to time) in accordance with, and in compliance with the timetable
specified in, the Specifications.  No such order shall be issued unless and
until all necessary certificates of conformity shall have been given (or,
alternately, there shall have been a holding of conformity following recourse by
Publisher to the appeals process specified in the Specifications) pursuant to
Clause 5.  Each such order shall reference Publisher authorisation number and
purchase order reference number, specify quantities of PlayStation 2 format
Software by title by pack sku (in multiples of the minimum box shipment detailed
in the Specifications), state requested ex-factory delivery date and all
packaging information together with such other information as SCEE shall
reasonably require and shall be for not less than the applicable minimum order
quantity as specified in Schedule 2 hereto. All such purchase orders shall be
subject to acceptance by SCEE, which acceptance will be advised to Publisher not
more than **** following delivery in accordance with Clause 6.4 of the materials
required to be delivered under Clauses 6.2 and 6.3.  SCEE shall use all
reasonable endeavours, subject to available manufacturing capacity, to fulfil
Publisher’s purchase orders by Publisher’s requested ex-factory delivery date
but does not in any event guarantee so to do. Publisher shall have no right to
cancel or reschedule any purchase order or reorder (or any portion thereof) for
any Licensed Product unless the parties shall first have reached mutual
agreement as to Publisher’s financial liability with respect to any desired
cancellation or rescheduling of any such purchase order or reorder (or any
portion thereof).

 

6.6       Subject only to the provisions of Clause 6.5 in relation to Printed
Materials, neither SCEE nor any manufacturing subcontractor of SCEE shall be
under any obligation to store finished units of Manufactured Materials or of
associated Printed Materials beyond the actual ex-factory delivery date
thereof.  Delivery of Manufactured Materials shall be made ex-factory the
applicable authorised manufacturing facility licensed by SCEE in the Licensed
Territory.  All risk of loss or damage in transit to any and all Manufactured
Materials manufactured by SCEE pursuant to Publisher’s orders shall pass to
Publisher forthwith upon first handling by Publisher’s carrier.

 

6.7       Publisher may inspect and test any units of Manufactured Materials not
manufactured in reliance on Article 6 at Publisher’s receiving destination.  Any
finished units of such Manufactured Materials which fail to conform to the
Specifications and/or any description(s) contained in this Agreement may be
rejected by Publisher by providing written notice of rejection to SCEE within
**** of receipt of such units of such Manufactured Materials at Publisher’s
receiving destination.  In such event, the provisions of Clause 10.2 shall apply
with respect to any such rejected units of Manufactured Materials. 
Notwithstanding the provisions of Clause 10.2, if Publisher fails to reject any
units of such Manufactured Materials in the manner and within the **** period
prescribed above, such units of Manufactured Materials shall irrevocably be
deemed accepted by Publisher and shall not subsequently be rejected.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

6.8       In no circumstances shall SCEE or its authorised manufacturing
facility treat any of Publisher’s Licensed Products in any way more or less
favourably, in terms of production turnaround times or otherwise, than the
Licensed Products of any other Licensed Publisher of SCEE or than PlayStation 2
format Software products published by SCEE itself.

 

7.         Platform Charge

 

7.1       The all-in Platform Charge for finished units of Manufactured
Materials in respect of which SCEE accepts Publisher’s purchase order in
accordance with Clause 6.5 shall be as specified in Schedule 2 (but subject to
adjustment as therein provided).  Such Platform Charge shall be subject to
change by SCEE at any time upon reasonable notice to Publisher; provided,
however, that such Platform Charge shall not be changed with respect to any
units of Manufactured Materials which are the subject of an effective purchase
order or reorder but which have not yet been delivered by SCEE.  Such Platform
Charge for finished units of Manufactured Materials is exclusive of any
value-added or similar sales tax, customs and excise duties and other similar
taxes or duties, which SCEE may be required to collect or pay as a consequence
of the sale or delivery of finished units of Manufactured Materials.  Publisher
shall be solely responsible for the payment or reimbursement of any such taxes
or duties, and other such charges or assessments applicable to the sale and/or
purchase of finished units of Manufactured Materials.

 

The Platform Charge for products developed utilising Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony, but manufactured in reliance on Article 6,
shall be the otherwise applicable Platform Charge less only such sum as
represents from time to time the costs of raw materials and for production
services (including for utilisation of Sony’s proprietary Disc Mastering
technology) for the products concerned which SCEE would otherwise have been
invoiced for by SCEE’s authorised manufacturing facility (“the Article 6
Platform Charge”).  If Publisher has products so manufactured in reliance on
Article 6, then Publisher shall furnish SCEE, within ****following the close of
each calendar month: (i) a written reporting of the number of inventory units
(by product title) of products so manufactured during such calendar month;
(ii) an external auditor’s certificate (or similar independent certificate
reasonably acceptable to SCEE) confirming the completeness and accuracy of such
reporting;  (iii) Publisher’s remittance for the Article 6 Platform
Charge multiplied by the number of inventory units reflected in such reporting. 
Any failure fully and promptly to comply with the foregoing reporting and
payment obligations shall constitute a breach of this Agreement not capable of
remedy, entitling SCEE forthwith to terminate the Term pursuant to
Clause 13.1(i); and upon termination by SCEE for such cause, the provisions of
Clause 14.2 shall come into effect.

 

SCEE shall upon reasonable written request provide Publisher details of the
aforementioned costs of raw materials and production services if Publisher has
legitimately exercised its rights under Article 6 or genuinely intends to
exercise and rely upon such rights. However, SCEE reserves the right to require
Publisher to execute a separate Non-Disclosure Agreement before making such
information available.

 

7.2       No costs incurred in the development, manufacture, marketing, sale
and/or distribution of Licensed Products and/or associated materials shall be
deducted from any Platform Charge payable to SCEE hereunder.  Similarly, there
shall be no deduction from the Platform Charge otherwise payable to SCEE
hereunder as a result of any uncollectable accounts owed to Publisher, or for
any credits, discounts, allowances or returns which Publisher may credit or
otherwise grant to any third party customer in respect of any units of Licensed
Products and/or associated materials, or for any taxes, fees, assessments, or
expenses of any kind which may be incurred by Publisher in connection with its
sale and/or distribution of any units of Licensed Products and/or associated
materials, and/or arising with respect to the payment of Platform Charge
hereunder.  Publisher shall furnish SCEE

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

official tax receipts or other such documentary evidence issued by the
applicable tax authorities sufficient to substantiate the fact of the deduction
of any withholding taxes and/or other such assessments which may be imposed by
any governmental authority with respect to such payments of Platform Charge
hereunder and the amount of each such deduction.

 

7.3       Publisher shall effect payment for the Platform Charge specified in
Clause 7.1 for the finished units of Manufactured Materials the subject matter
of each purchase order issued pursuant to Clause 6.5 in accordance with the
Specifications.  Each delivery of Manufactured Materials to Publisher shall
constitute a separate sale obligating Publisher to pay therefor, whether said
delivery be whole or partial fulfilment of any order.  No claim for credit due
to shortage of Manufactured Materials as delivered to carrier will be allowed
unless it is made within **** from the date of receipt at Publisher’s receiving
destination.  Title to Manufactured Materials the subject of each such purchase
order shall pass to Publisher only upon payment in full of the Platform Charge
due in respect thereof.  The receipt and deposit by SCEE of any payment of
Platform Charge tendered by or on behalf of Publisher as aforesaid shall be
without prejudice to any rights or remedies of SCEE and shall not restrict or
prevent SCEE from thereafter successfully challenging the basis for calculation
and/or the accuracy of such payment.  SCEE reserves the right, upon reasonable
notice to Publisher, to require that such payments of Platform Charge shall be
made to such other Sony entity as SCEE may designate from time to time.

 

8.         Marketing & Distribution

 

Publisher shall, at no expense to SCEE, diligently market, distribute and sell
Licensed Products throughout (but only in) the Licensed Territory, and shall use
all reasonable efforts consistent with its best business judgement to stimulate
demand therefor in the Licensed Territory and to supply any resulting demand. 
Publisher shall not market, distribute or sell Licensed Products outside the
Licensed Territory or to any person, firm, corporation or entity having its
place of business, or to any purchasing agency located, outside the Licensed
Territory.  Publisher shall use all reasonable efforts consistent with its best
business judgement to protect Licensed Products from and against illegal
reproduction and/or copying by end users or by any other persons or entities. 
Such methods of protection may include, without limitation, markings or insignia
providing identification of authenticity and packaging seals as may be specified
in the Specifications.  SCEE shall be entitled, at SCEE’s sole cost and expense,
to manufacture up to **** additional units of Manufactured Materials (or such
greater number of additional units as shall be agreed by Publisher, such
agreement not unreasonably to be withheld or delayed) for each PlayStation 2
format Software title (and to purchase from Publisher, at a price equal to the
actual cost thereof to Publisher, a corresponding number of units of Printed
Materials for each such PlayStation 2 format Software title), for the purposes
of or in connection with the marketing and promotion of PlayStation 2; provided
however that SCEE shall not directly or indirectly resell any such units of
Manufactured Materials (and, if applicable, of Printed Materials) within the
Licensed Territory without Publisher’s prior written consent.  Further, SCEE
shall be entitled to utilise Publisher’s name and/or logo and the audio-visual
content of, and/or the Printed Materials for, PlayStation 2 format Software
titles (not to exclude the likenesses of any recognisable talent) for the
purposes of or in connection with such marketing and promotion.

 

9.         Confidentiality

 

9.1       All the terms and provisions of the CNDA shall apply to Confidential
Information of Sony and, if and to the extent applicable, Confidential
Information of Publisher.

 

9.2       Where Confidential Information of Publisher is not protected by the
CNDA, SCEE shall hold the same in confidence and shall take all reasonable steps
necessary to preserve such confidentiality.  Except as may expressly be
authorised by Publisher, SCEE shall not at any time, directly or indirectly:
(i) disclose any Confidential Information of Publisher to any person other than
a Sony

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

employee who needs to know or have access to such information for the purposes
of this Agreement, and only to the extent necessary for such purposes;
(ii) except for the purposes of this Agreement, duplicate or use the
Confidential Information of Publisher for any other purpose whatsoever; or
(iii) remove any copyright notice, trademark notice and/or other proprietary
legend set forth on or contained within any of the Confidential Information of
Publisher.

 

9.3       The provisions of Clause 9.2 hereof shall not apply to any
Confidential Information of Publisher which: (i) has become part of information
in the public domain through no fault of SCEE; (ii) was known to SCEE prior to
the disclosure thereof by Publisher; (iii) properly comes into the possession of
SCEE from a third party which is not under any obligation to maintain the
confidentiality of such information.  SCEE may disclose Confidential Information
of Publisher pursuant to a judicial or governmental order provided that SCEE
promptly advises Publisher in writing prior to any such disclosure so that
Publisher may seek other legal remedies to maintain the confidentiality of such
Confidential Information of Publisher, and SCEE shall comply with any applicable
protective order or equivalent.

 

9.4       Unless and until a public announcement regarding this Agreement shall
have been made by Sony (or SCEE shall otherwise have agreed in writing), the
fact that the parties have entered into this Agreement shall be Confidential
Information of Sony and shall be treated in all respects accordingly.  The
content of, and the timing and method of the making of, any such public
announcement shall be determined by SCEE in its best business judgement. 
However, SCEE will give reasonable consideration to any notice from Publisher
requesting that no such public announcement be made, at or prior to a particular
time or at all.

 

10.      Warranties

 

10.1     SCEE represents and warrants solely for the benefit of Publisher that
SCEE has the right, power and authority to enter into, and fully to perform its
obligations under, this Agreement.

 

10.2     SCEE warrants that units of PlayStation 2 Discs comprising Licensed
Products manufactured by SCEE for Publisher pursuant to Clause 6 hereof shall be
free from defects in materials and workmanship under normal use and service at
time of delivery in accordance with Clause 6.6.  The sole obligation of SCEE
under this warranty shall be, for a period of **** from the date of delivery of
such discs in accordance with Clause 6.6, at SCEE’s election, either (i) to
replace such defective discs or (ii) to issue credit for, or to refund to
Publisher the Platform Charge of such defective discs (excluding PlayStation 2
Disc mastering charge) and to reimburse Publisher its reasonable return shipping
costs.  Such warranty is the only warranty applicable to Licensed Products
manufactured by SCEE for Publisher pursuant to Clause 6.  This warranty shall
not apply to damage resulting from accident, fair wear and tear, wilful damage,
alteration, negligence, abnormal conditions of use, failure to follow directions
for use (whether given in instruction manuals or otherwise howsoever) or misuse
of Licensed Products, or to discs comprising less than **** [or, if greater,
**** units] in the aggregate of the total number of Licensed Products
manufactured by SCEE for Publisher per purchase order of any PlayStation 2
format Software title.  If, during such **** period, defects appear as
aforesaid, Publisher shall notify SCEE and, upon request by SCEE (but not
otherwise), return such defective discs, with a written description of the
defect claimed, to such location as SCEE shall designate.  SCEE shall not accept
for replacement, credit or refund as aforesaid any Licensed Products except
factory defective discs (i.e. discs that are not free from defects in materials
and workmanship under normal use and service).  All returns of defective discs
shall be subject to prior written authorisation by SCEE, not unreasonably to be
withheld.  If no defect exists or the defect is not such as to be covered under
the above warranty, Publisher shall reimburse SCEE for expenses incurred in
processing and analysing the discs.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

10.3     Publisher represents, warrants, covenants and agrees that:
(i) Publisher has the right, power and authority to enter into, and fully to
perform its obligations under, this Agreement; (ii) the making of this Agreement
by Publisher does not violate any separate agreement, rights or obligations
existing between Publisher and any other person, firm, corporation or entity,
and, throughout the Term, Publisher shall not make any separate agreement with
any person or entity which is inconsistent with any of the provisions hereof;
(iii) both Licensed Developer Software and PlayStation 2 format Software, and
any name, designation or title used in conjunction therewith, shall be free from
any valid third party claim of infringement of any Third Party Intellectual
Property Rights; (iv) there is no litigation, proceeding or claim pending or
threatened against Publisher or any subsidiary or affiliate of Publisher which
may materially affect Publisher’s rights in and to Licensed Developer Software,
the names, designations or titles used in conjunction therewith, the works and
performances embodied therein and/or the copyrights pertaining thereto;
(v) Publisher shall have made or shall make any and all payments required to be
made to any person, firm, corporation or other entity, or to any body or group
representing authors or participants in the production of the works or
performances embodied in Licensed Developer Software and PlayStation 2 format
Software, or to publishers or other persons having legal or contractual rights
of any kind to participate in any income arising in respect of the exploitation
of such works or performances; (vi) neither Publisher nor any subsidiary or
affiliate of Publisher shall make any representation or give any warranty to any
person or entity expressly or impliedly on Sony’s behalf, or to the effect that
Licensed Products are connected in any way with Sony (other than that Licensed
Products have been developed, marketed, manufactured, sold and/or distributed
under licence from Sony); (vii) PlayStation 2 format Software shall be
distributed by Publisher solely in the form of Licensed Product; (viii) each
Licensed Product shall be marketed, sold and distributed in an ethical manner
and in accordance with all applicable laws and regulations; and (ix) Publisher’s
policies and practices with respect to the marketing, sale and/or distribution
of Licensed Products shall in no manner reflect adversely upon the name,
reputation or goodwill of Sony.

 

10.4     Further, Publisher represents, warrants, covenants and agrees that
neither Publisher nor any parent company, subsidiary or affiliate of Publisher
shall during the Term, whether for itself or for the benefit of any other
person, firm, corporation or entity, whether by itself or by its officers,
employees or agents, directly or indirectly, induce or seek to induce, on an
individually targeted basis, the employment of, or the engagement of the
services of, any Relevant Employee.  For these purposes “Relevant Employee”
shall mean and include any employee of SCEE or of any subsidiary of SCEE (or any
of their subsidiaries or branch offices outside the United Kingdom), the
services of which employee are (a) specifically engaged in product development
(or directly related) functions or (b) otherwise reasonably deemed by his/her
employer to be of material importance to the protection of its legitimate
business interests, and with which employee Publisher (or any parent company,
subsidiary or affiliate of Publisher) shall have had contact or dealings during
the Term.  The foregoing provisions shall continue to apply for a period of ****
following expiry or earlier termination of the Term and are hereby deemed
substituted for any corresponding provisions in any agreement(s) previously
entered into between the parties hereto in relation to PlayStation 2 and/or to
Sony’s “PlayStation” predecessor video entertainment system.

 

11.      Indemnities

 

11.1     SCEE shall indemnify and hold Publisher harmless from and against any
and all claims, losses, liabilities, damages, expenses and costs, including
without limitation reasonable fees for lawyers, expert witnesses and litigation
costs, and including costs incurred in the settlement or avoidance of any such
claim, which result from or are in connection with a breach of any of the
warranties provided by SCEE herein; provided however that Publisher shall give
prompt written notice to SCEE of the assertion of any such claim, and provided
further that SCEE shall have the right to select counsel and control the defence
and/or settlement thereof, subject to the right of Publisher to

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

participate in any such action or proceeding at its own expense with counsel of
its own choosing.  SCEE shall have the exclusive right, at its discretion, to
commence and prosecute at its own expense any lawsuit or to take such other
action with respect to such matters as shall be deemed appropriate by SCEE. 
Publisher shall provide SCEE, at no expense to Publisher, reasonable assistance
and co-operation concerning any such matter.  Publisher shall not agree to the
compromise, settlement or abandonment of any such claim, action or proceeding
without SCEE’s prior written consent.

 

11.2     Publisher shall indemnify and hold SCEE harmless from and against any
and all claims, losses, liabilities, damages, expenses and costs, including
without limitation reasonable fees for lawyers, expert witnesses and litigation
costs, and including costs incurred in the settlement or avoidance of any such
claim, which result from or are in connection with (i) a breach of any of the
warranties provided by Publisher herein or any breach of Publisher’s
confidentiality obligations as referred to in Clause 9.1 hereof, or (ii) any
claim of infringement or alleged infringement of any Third Party Intellectual
Property Rights with respect to Licensed Developer Software, or (iii) any claim
of or in connection with any injury (including death) or property damage, by
whomsoever such claim is made, arising (in whole or in part) out of the
manufacture, sale and/or use of any of the Manufactured Materials unless
resulting from the proven negligence of Sony;  provided however that SCEE shall
give prompt written notice to Publisher of the assertion of any such claim, and
provided further that Publisher shall have the right to select counsel and
control the defence and/or settlement thereof, subject to the right of SCEE to
participate in any such action or proceeding at its own expense with counsel of
its own choosing.  Publisher shall have the exclusive right, at its discretion,
to commence and/or prosecute at its own expense any lawsuit or to take such
other action with respect to such matter as shall be deemed appropriate by
Publisher.  SCEE shall provide Publisher, at no expense to SCEE, reasonable
assistance and co-operation concerning any such matter.  SCEE shall not agree to
the compromise, settlement or abandonment of any such claim, action or
proceeding without Publisher’s prior written consent.

 

12.      Limitations of Liability

 

12.1     In no event shall Sony or its suppliers be liable for prospective
profits, or special, incidental or consequential damages arising out of or in
connection with this Agreement (including without limitation the breach of this
Agreement by SCEE), whether under theory of contract, tort (including
negligence), indemnity, product liability or otherwise.  In no event shall
Sony’s liability arising under or in connection with this Agreement, including
without limitation any liability for direct damages, and including without
limitation any liability under Clause 11.1, exceed **** Except as expressly set
forth herein, no Sony entity, nor any of their respective directors, officers,
employees or agents, shall bear any risk, or have any responsibility or
liability, of any kind to Publisher or to any third parties with respect to the
functionality and/or performance of Licensed Products.

 

12.2     In no event shall Publisher be liable to SCEE for prospective profits,
or special, incidental or consequential damages arising out of or in connection
with this Agreement (including without limitation the breach of this Agreement
by Publisher), whether under theory of contract, tort (including negligence),
indemnity, product liability or otherwise, provided that Publisher expressly
agrees that such limitations shall not apply to damages resulting from
Publisher’s breach of Clauses 2, 3, 4, 9 or 11.2 of this Agreement.

 

12.3     Subject as expressly provided in Clauses 10.1 and 10.2, no Sony entity
nor its suppliers make, nor does Publisher receive, any warranties (express,
implied or statutory) regarding the Sony Materials and/or units of Manufactured
Materials manufactured hereunder.  Sony shall not be liable for any injury, loss
or damage, direct or consequential, arising out of the use of, or inability to
use, such units of Manufactured Materials.  Without limiting the generality of
the foregoing, any warranties, conditions or other terms implied by statute or
common law (including as to merchantability, satisfactory quality and/or fitness
for a

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

particular purpose and the equivalents thereof under the laws of any
jurisdiction) are excluded to the fullest extent permitted by law.  However,
nothing in this Agreement shall limit Sony’s liability in relation to claims
arising from the injury or death of any person resulting from the proven
negligence of Sony.

 

13.      Termination by SCEE

 

13.1     SCEE shall have the right forthwith to terminate this Agreement by
written notice to Publisher at any time after the occurrence of any of the
following events or circumstances: (i) any material breach of Publisher’s
obligations under this Agreement (or, if Publisher shall also have executed a
PlayStation Non-Disclosure Agreement and/or PlayStation 2 Confidentiality &
Non-Disclosure Agreement which shall have been breached by Publisher, or a
PlayStation Licensed Developer Agreement, PlayStation Licensed Publisher
Agreement, PlayStation 2 Tools & Materials Loan Agreement and/or a PlayStation 2
Licensed Developer Agreement, or a PlayStation or PlayStation 2 licensed
developer, development system or licensed publisher agreement (or equivalent)
with an Affiliate of SCEE, which shall have been terminated for breach by SCEE
or by such party) which breach, if capable of remedy, shall not have been
corrected or cured in full within **** following notice from SCEE (or the
applicable Affiliate of SCEE as the case may be) specifying and requiring the
correction or cure of such breach, or any repetition of a prior material breach
of any such obligation, whether or not capable of remedy; (ii) any refusal or
failure by Publisher to effect payment of Platform Charge, promptly in
accordance with Clauses 7.1 or 7.3 or at all, or a statement that Publisher is
or will be unable to pay, any sum(s) due hereunder, or Publisher being unable to
pay its debts generally as the same fall due; (iii) Publisher’s filing of an
application for, or consenting to or directing the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator (or the
equivalent of any of the foregoing under the laws of any jurisdiction) of any of
Publisher’s property (whether tangible or intangible and wherever located),
assets and/or undertaking; (iv) the making by Publisher of a general assignment
for the benefit of creditors; (v) an adjudication in any jurisdiction that
Publisher is a bankrupt or insolvent; (vi) the commencing by Publisher of, or
Publisher’s intention to commence, a voluntary case under applicable bankruptcy
laws of any jurisdiction; (vii) the filing by Publisher of, or Publisher’s
intention to file, a petition seeking to take advantage of any other law(s) of
any jurisdiction providing for the relief of debtors; (viii) Publisher’s
acquiescence in, intention to acquiesce in, or failure to have dismissed within
90 (ninety) days, any petition filed against it in any involuntary case brought
pursuant to the bankruptcy or other law(s) of any jurisdiction referred to in
(vi) and (vii) above; (ix) a controlling partnership or equity interest [or any
such interest (other than an acquisition of less than an aggregate of **** of
the issued share capital of Publisher, as quoted on a recognised investments
exchange), in the case of a transfer to any party which (a) shall previously
have executed a PlayStation Non-Disclosure Agreement and/or PlayStation 2
Confidentiality & Non-Disclosure Agreement which shall have been breached by
such party, or a PlayStation Licensed Developer Agreement, PlayStation Licensed
Publisher Agreement, PlayStation 2 Tools & Materials Loan Agreement, PlayStation
2 Licensed Developer Agreement and/or a PlayStation 2 Licensed Publisher
Agreement which shall have been terminated for breach by SCEE, or a PlayStation
or PlayStation 2 licensed developer, development system or licensed publisher
agreement (or equivalent) with an Affiliate of SCEE, which shall have been
terminated for breach by such party, or (b) is, or which directly or indirectly
holds or acquires a partnership or equity interest in, the developer of (or
other owner of intellectual property rights in) any interactive hardware device
or product which is or will be directly or indirectly competitive with
PlayStation 2 , or (c) is in litigation with Sony concerning any proprietary
technology, trade secrets and/or intellectual property matter(s) and/or has
challenged the validity of any Sony Intellectual Property Rights] in Publisher
or in all or substantially all of Publisher’s property (whether tangible or
intangible), assets and/or undertaking, being acquired, directly or indirectly,
by any person, firm, corporation or other entity;  (x) Publisher enters into any

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

third party business relationship pursuant to which Publisher makes a material
contribution to the development of the core components of any interactive
hardware device or product which is or will be directly or indirectly
competitive with PlayStation 2 , or if Publisher directly or indirectly holds or
acquires a partnership or equity interest (other than a holding or acquisition
of less than an aggregate of **** of the issued share capital, as quoted on a
recognised investments exchange) in, or otherwise forms a strategic commercial
relationship with, any third party firm, corporation or other entity which has
developed or during the Term develops (or which owns or during the Term acquires
ownership of intellectual property rights in) any such device or product; 
(xi) Publisher failing to submit materials relating to any new PlayStation 2
format Software in accordance with Clause 5.2, and/or failing to issue any
purchase orders for Manufactured Materials in accordance with Clause 6.5, during
any period of ****; or (xii) Publisher (or any parent company, subsidiary or
affiliate of Publisher) being in litigation with Sony concerning any proprietary
technology, trade secrets and/or intellectual property matter(s) and/or
challenging the validity of any Sony Intellectual Property Rights. As used in
this Clause 13.1, “controlling interest” means (i) in relation to a body
corporate, the power of the holder of such interest to secure - (a) by means of
the holding of shares or the possession of voting power in, or in relation to,
that or any other body corporate or (b) by virtue of any powers conferred by the
Articles of Association or other document regulating that or any other body
corporate - that the affairs of such body corporate be conducted in accordance
with the wishes of the holder of such interest, and (ii) in relation to a
partnership, the right to a share of more than **** of the assets or of the
income of the partnership.  Forthwith upon such occurrence, Publisher shall
notify SCEE of the occurrence of any of the events or circumstances specified in
(ii) to (x) above; and Publisher’s failure so to do shall be a material breach
of this Agreement not capable of remedy.

 

13.2     Further, SCEE shall have the right by written notice to Publisher
forthwith to terminate the licences and related rights herein granted to
Publisher in relation to any PlayStation 2 format Software at any time after the
occurrence of any of the following events: (i) any failure by Publisher to
submit to SCEE the materials required to be submitted under Clauses 5.2 and 5.3
(or, if applicable, under Clause 5.6) in the form and manner and in conformity
with the standards and specifications therein prescribed; and (ii) any failure
by Publisher promptly to notify SCEE in writing of any material change to any of
the materials approved by SCEE pursuant to Clause 5.4 (or, if applicable,
pursuant to Clause 5.6); provided however that SCEE shall not be entitled to
exercise such right of termination if Publisher’s failure under (i) above is
directly caused by SCEE’s failure to comply with any of its material obligations
expressly set forth herein.

 

14.      Effect of Expiration or Termination

 

14.1     Notwithstanding the expiration of the Term, Publisher shall be entitled
to continue to publish PlayStation 2 format Software the development of which
shall have been approved prior to or during the Term hereof by SCEE (or by an
Affiliate of SCEE) pursuant to the applicable LDA 2, and to use the Licensed
Trademarks strictly, only and directly in connection with such publication,
until the expiration of the Term or, if later, until the second anniversary of
the 31 March next following such approval.  Upon expiration of the Term or, if
applicable, such extended period for publishing PlayStation 2 format Software,
Publisher may sell off existing inventories of the applicable PlayStation 2
format Software titles, on a non-exclusive basis, for a period of **** from the
applicable expiration date; provided always that such inventory thereof shall
not have been manufactured solely or principally for sale within such sell-off
period.

 

14.2     However, upon the exercising by SCEE of its right of termination,
either of this Agreement pursuant to Clause 13.1(i) to (viii) or Clause
13.1(xii) or in relation to any PlayStation 2 format Software pursuant to
Clause 13.2, all rights, licences and privileges licensed or otherwise granted
to Publisher hereunder, either generally or in relation to such PlayStation 2
format Software (as applicable), shall

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

forthwith and without further formality revert absolutely to SCEE and Publisher
shall forthwith cease and desist from any further use of the Sony Materials, any
Sony Intellectual Property Rights related thereto and the Licensed Trademarks,
and, subject to Clause 14.3, shall have no further right to continue the
marketing, sale and/or distribution of any units of Licensed Product or of any
units of Licensed Product derived from such PlayStation 2 format Software (as
applicable).

 

14.3     In the event of termination by SCEE pursuant to Clause 13.1(ix), (x) or
(xi) or by Publisher pursuant to Clause 25, Publisher may sell off then unsold
units of Licensed Product(s), for a period of **** from the effective date of
termination; provided always that such inventory thereof shall not have been
manufactured solely or principally for sale within such sell-off period. 
Subsequent to the expiry of such **** or **** sell-off period, or in the event
of termination by SCEE pursuant to Clause 13.1(i) to (viii), Clause 13.1(xii) or
Clause 13.2, any and all units of Licensed Products or the applicable Licensed
Products (as the case may be) remaining in Publisher’s inventory and/or under
its control shall be destroyed by Publisher within **** following such expiry or
effective date of termination.  Within 5 (five) working days following such
destruction, Publisher shall furnish SCEE an itemised statement, certified
accurate by a duly authorised officer, partner or other representative (as
applicable) of Publisher, specifying the number of then unsold units of Licensed
Product(s) to which such termination applies, on a PlayStation 2 format Software
title-by-title basis, which remain in its inventory and/or under its control at
such date, confirming the number of units of Licensed Products destroyed, on a
PlayStation 2 format Software title-by-title basis, and indicating the location
and date of such destruction and the disposition of the remains of such
destroyed materials.  SCEE shall be entitled to conduct a physical inspection of
Publisher’s inventory during normal business hours in order to ascertain or
verify such inventory and/or statement.

 

14.4     Upon termination of the Term by SCEE pursuant to Clause 13.1, Publisher
shall forthwith deliver up to SCEE (or, if so requested by SCEE in writing,
destroy and promptly furnish SCEE a certificate of such destruction signed by a
duly authorised officer, partner or other representative (as applicable) of
Publisher) all Sony Materials, and any Confidential Information of Sony of which
Publisher shall have become apprised and which has been reduced to tangible or
written form, and any and all copies thereof then in the possession, custody or
control of Publisher.

 

14.5     SCEE shall be under no obligation to renew or extend this Agreement
notwithstanding any actions taken by either of the parties prior to its
expiration or earlier termination.  In the event of termination pursuant to
Clauses 13.1 or 13.2, no part of any payment(s) whatsoever theretofore made to
SCEE hereunder (or, if Publisher shall also have executed a LDA 2, thereunder)
shall be owed or repayable to Publisher, and nor shall either party be liable to
the other for any damages (whether direct, consequential or incidental, and
including without limitation any expenditures, loss of profits or prospective
profits) sustained or arising out of, or alleged to have been sustained or to
have arisen out of, such expiration or earlier termination.  However, the
expiration or earlier termination of this Agreement shall not excuse either
party from any prior breach of any of the terms and provisions of this Agreement
or from any obligations surviving such expiration or earlier termination, and
full legal and equitable remedies shall remain available for any breach or
threatened breach of this Agreement or of any obligations arising therefrom.

 

14.6     The expiration or earlier termination of this Agreement (whether by
SCEE pursuant to Clause 13 or otherwise howsoever) shall be without prejudice to
any and all rights and remedies which either party may then or subsequently have
against the other party.

 

15.      Notices

 

15.1     All notices under this Agreement shall be in writing and shall be given
by courier or other personal delivery, by registered or certified mail, by
recognised international courier service or by facsimile transmission (with an
immediate confirmation copy by regular mail or any of the methods specified

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

above) at the appropriate address hereinbefore specified or at a substitute
address designated by notice by the party concerned (and in the case of notices
to SCEE shall be directed to its Vice President, Business Affairs or such other
Sony representative as shall from time to time be designated by notice by
SCEE).  Notices given other than by facsimile transmission shall be deemed given
and effective when delivered.  Notices given by facsimile transmission shall be
deemed given only upon receipt of confirmation copy as aforesaid but, upon such
receipt, shall be deemed effective as of the date of transmission.

 

15.2     Whenever Publisher is required to obtain the authorisation, consent or
approval of SCEE, Publisher shall request the same by notice to SCEE as
aforesaid, and with a copy under separate cover to its Director of Third Party
Relations or such other Sony representative as shall from time to time be
designated by notice to Publisher.  Such authorisation, consent or approval
shall not be deemed to be granted unless and until SCEE shall have given a
written affirmative response to each request therefor and shall in no event be
implied or inferred from any delay or failure of SCEE to give such or any
response.

 

16.      Force Majeure

 

Neither SCEE nor Publisher shall be liable for any loss or damage or be deemed
to be in breach of this Agreement if its failure to perform, or failure to cure
any breach of, its obligations under this Agreement results from any events or
circumstances beyond its reasonable control, including without limitation any
natural disaster, fire, flood, earthquake or other act of God, inevitable
accidents, lockout, strike or other labour dispute, riot or civil commotion, act
of public enemy, enactment, rule, order or act of any government or governmental
authority, failure of technical facilities, or failure or delay of
transportation facilities.

 

17.      Relationship of the Parties

 

The relationship hereunder between SCEE and Publisher respectively is that of
licensor and licensee.  Publisher is an independent contractor and shall not in
any respect act as or be deemed to be the legal representative, agent, joint
venturer, partner or employee of SCEE for any purpose whatsoever.  Neither party
shall have any right or authority to assume or create any obligations of any
kind or to make any representation or warranty (express or implied) on behalf of
the other party or to bind the other party in any respect whatsoever.

 

18.      Assignability

 

SCEE has entered into this Agreement based on the particular reputation,
capabilities and experience of Publisher and of its officers, directors and
employees.  Accordingly, Publisher may not assign, pledge or otherwise dispose
of this Agreement or of any of its rights hereunder, nor delegate or otherwise
transfer any of its obligations hereunder, to any third party unless the prior
written consent of SCEE shall first have been obtained in each case.  Any
attempted or purported assignment, pledge, delegation or other disposition in
contravention of this Clause 18 shall be null and void and a material breach of
this Agreement not capable of remedy.  SCEE shall be entitled, without the
consent of Publisher, to assign its rights and obligations hereunder to any
corporation or other entity in which Sony Corporation (or any successor in
interest thereto) holds a controlling interest, whether directly or indirectly. 
Subject to the foregoing, this Agreement shall enure to the benefit of the
parties and their respective successors and permitted assigns.

 

A person who is not party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This provision does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to such Act.

 

19

--------------------------------------------------------------------------------


 

19.      Compliance with Applicable Laws

 

The parties shall at all times comply with all applicable regulations and orders
of their respective countries and all conventions and treaties to which their
countries are party or relating to or in any way affecting this Agreement and
the performance by the parties of this Agreement.  Each party, at its own
expense, shall negotiate and obtain any approval, licence or permit required for
the performance of its obligations hereunder, and shall declare, record or take
such steps as may be necessary to render this Agreement binding, including
without limitation any required filing of this Agreement with any appropriate
governmental authorities.

 

20.      Governing Law

 

This Agreement shall be governed by, construed and interpreted in accordance
with English Law, without giving effect to the conflict of laws principles
thereof.  The parties irrevocably agree for the exclusive benefit of SCEE that
the English Courts shall have jurisdiction to adjudicate any proceeding, suit or
action arising out of or in connection with this Agreement.  However, nothing
contained in this Clause 20 shall limit the right of SCEE to take any such
proceeding, suit or action against Publisher in any other court of competent
jurisdiction, nor shall the taking of any such proceeding, suit or action in one
or more jurisdictions preclude the taking of any other such proceeding, suit or
action in any other jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other jurisdiction.  Publisher shall have the right
to take any such proceeding, suit or action against SCEE only in the English
Courts.

 

21.      Remedies

 

Publisher acknowledges and agrees that any breach by Publisher of this Agreement
may cause Sony irreparable harm and damage which may not be capable of remedy by
damages alone and therefore that in the event of any such breach SCEE may seek
equitable (including injunctive) relief against Publisher in addition to damages
and/or any other remedy available to SCEE at law or in equity.  Either party’s
election to avail itself of any of the remedies provided for in this Agreement
shall not be exclusive of any other remedies available hereunder or otherwise at
law or in equity, and all such remedies shall be cumulative.  Publisher shall
indemnify SCEE for all losses, liabilities, damages, expenses and costs,
including without limitation reasonable fees for lawyers, expert witnesses and
litigation costs, which SCEE may sustain or incur as a result of any breach or
threatened breach by Publisher of this Agreement.

 

22.      Severability

 

In the event that any provision of this Agreement (or any part(s) thereof),
other than a provision in respect of which SCEE gives a notice of amendment
pursuant to Clause 25, is determined by a court of competent jurisdiction to be
invalid or otherwise unenforceable, such provision (or part(s) thereof) shall be
enforced to the extent possible consistent with the stated intention of the
parties or, if incapable of such enforcement, shall be deemed to be deleted from
this Agreement, but not in any way so as to affect the validity or
enforceability of any other provisions of this Agreement which shall continue in
full force and effect.

 

23.      Provisions Surviving Expiration or Termination

 

The following provisions of this Agreement shall survive and continue in full
force and effect notwithstanding its expiration or earlier termination (whether
by SCEE pursuant to Clause 13 hereof or otherwise howsoever):

 

Clause 3

 

Sub-Publishers

Clause 4

 

Reservations

Clause 5.7 + 5.8

 

Notices & Consumer Advisory Ratings

Clause 6

 

Manufacture of Licensed Products

Clause 7

 

Platform Charge

 

20

--------------------------------------------------------------------------------


 

Clause 9

 

Confidentiality

Clause 10.2 to 10.4

 

Warranties

Clause 11

 

Indemnities

Clause 12

 

Limitations of Liability

Clause 14

 

Effect of Expiration or Termination

Clause 18

 

Assignability

Clause 20

 

Governing Law

Clause 21

 

Remedies

Clause 22

 

Severability

 

24.      Waiver

 

No failure or delay by either party in exercising any right, power or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy.  No waiver of any provision of this Agreement shall be effective unless
in writing and signed by the party against whom it is sought to enforce such
waiver.  Any waiver by either party of any provision of this Agreement shall not
be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision in relation to
any future event or circumstance.

 

25.      Amendments

 

Nothing in this Agreement shall be read or applied in such a way as to frustrate
Article 6 and, if and to the extent any provision of this Agreement (or any part
thereof) has (or is capable of having) such effect, it shall be deemed modified
accordingly.

 

SCEE reserves the right, at any time upon reasonable notice to Publisher, to
amend the relevant provisions of this Agreement, the Schedules hereto and/or the
specifications herein referred to, to take account of or in response to any
decision or order of, or objection raised by, any court or governmental or other
competition authority of competent jurisdiction and/or any statutory or similar
measures which might be implemented to give effect to any such decision, which
apply to this Agreement, the Schedules hereto and/or the Specifications herein
referred to (and from which this Agreement, the Schedules hereto and/or the
Specifications herein referred to are not exempt) or to reflect any undertaking
given by Sony to any such authority in relation to any and all such matters
aforesaid.  Any such amendment shall be of prospective application only and
shall not be applied to any Licensed Product materials relating to which shall
have been submitted to SCEE by Publisher pursuant to Clause 5.2 and/or 5.3 prior
to the date of SCEE’s notice of amendment.  In the event that Publisher is
unwilling to accept any such amendment, then Publisher shall have the right
forthwith to terminate this Agreement by written notice to SCEE given not more
than **** following the date of SCEE’s notice of amendment.  The provisions of
Clause 14.3 shall come into effect upon any such termination by Publisher.

 

Subject to the foregoing and except as otherwise provided herein, this Agreement
shall not be subject to amendment, change or modification other than by another
written instrument duly executed by both of the parties hereto.

 

26.      Headings

 

The clause and other headings contained in this Agreement are intended primarily
for reference purposes only and shall not alone determine the construction or
interpretation of this Agreement or any provision(s) hereof.

 

27.      Integration

 

This document (including the Schedules hereto) constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior or contemporaneous agreements,

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

proposals, understandings and communications between Sony and Publisher, whether
oral or written, with respect to the subject matter hereof.  However, the
generality of the foregoing notwithstanding, the CNDA and, if applicable, the
LDA 2 executed by Publisher shall continue in full force and effect.

 

28.      Counterparts

 

This Agreement may be executed in 2 (two) counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

SONY COMPUTER ENTERTAINMENT                                                THQ
INTERNATIONAL LIMITED

EUROPE LIMITED

 

 

/s/ Christopher Deering

 

/s/ Tim Walsh

 

Signature

Signature

 

 

Christopher Deering

 

/s/ Tim Walsh

 

Name

Signatory’s Name (please print)

 

 

President

 

Director

 

Title

Title

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

to the PlayStation 2 Licensed Publisher Agreement dated the 28th day of July
2003

between Sony Computer Entertainment Europe Limited and THQ International Limited

 

Licensed Territory (Clause 1.2)

(1)

Albania

Ireland

Portugal

Algeria

Israel

Qatar

Andorra

Italy

Romania

Australia

Jordan

San Marino

Austria

Kenya

Saudi Arabia

Bahrain

Kosovo

Senegal

Bangladesh

Kuwait

Serbia

Belgium

Latvia

Slovakia

Bosnia Herzegovina

Lebanon

Slovenia

Botswana

Liechtenstein

Somalia

Bulgaria

Lithuania

South Africa

Cameroon

Luxembourg

Spain

Croatia

Macedonia

Sudan

Cyprus

Madagascar

Sweden

Czech Republic

Malta & Gozo

Swaziland

Denmark

Mauritius

Switzerland

Djibouti

Moldova

Syria

Egypt

Monaco

Tanzania

Estonia

Montenegro

Tunisia

Ethiopia

Morocco

Turkey

Fiji

Mozambique

Uganda

Finland

Namibia

United Arab Emirates

France

Netherlands

United Kingdom

Germany

New Zealand

Vatican

Ghana

Nigeria

Yemen

Gibraltar

Norway

Zaire

Greece

Oman

Zambia

Greenland

Pakistan

Zimbabwe

Hungary

Papua New Guinea

 

Iceland

Poland

 

 

and all other countries which from time to time are members of the European
Union or have otherwise implemented the Treaty on a European Economic Area or
where Articles 85 & 86 of the Treaty of Rome (or provisions similar thereto)
have been implemented or are otherwise directly effective.

 

(2)       Such countries in addition to those specified in (1) above in which
the PAL television standard obtains and which SCEE, in its sole discretion as
representative of Sony Computer Entertainment worldwide, determines from time to
time to include within the Licensed Territory by notice to Publisher.  Without
limiting the generality of the foregoing, SCEE shall have the right not to
include within the Licensed Territory or, having included, subsequently to
exclude from the Licensed Territory by reasonable notice to Publisher (and
intends so to exclude) any such country or countries in which, in SCEE’s best
business judgement, the laws or enforcement of such laws do not protect Sony
Intellectual Property Rights.  By not later than the expiry of any such notice
of exclusion, Publisher shall cease and desist, in the country or countries
concerned, from any further use of the Sony Materials, any Sony Intellectual
Property Rights related thereto and the Licensed

 

23

--------------------------------------------------------------------------------


 

Trademarks and shall have no further right to continue or authorise the
marketing, sale and/or distribution of any units of PlayStation 2 format
Software.

SCHEDULE 2

 

to the PlayStation 2 Licensed Publisher Agreement dated the 28th  day of July
2003

between Sony Computer Entertainment Europe Limited and THQ International Limited

 

Platform Charge (Clause 7.1) (retail products only)

 

Band

 

Publisher’s maximum
price to trade

 

Platform Charge
per unit

 

 

 

 

 

#1

 

 

****

 

****

 

 

 

 

 

 

#2

 

 

****

 

****

 

 

 

 

 

 

#3

 

 

****

 

****

 

 

 

 

 

 

#4

 

 

****

 

****

 

 

 

 

 

 

#5

 

 

****

 

**** plus **** x price to trade

 

 

 

 

 

 

Platinum2

 

 

****

 

****

 

 

 

 

 

 

 

 

or

****

 

****

 

The qualifying criterion for Platinum2 is aggregate purchase orders of ****
units in Band 2 or above; and SCEE reserves the right to review and adjust the
qualifying criterion from time to time.

 

A Platinum2 version may not be released until at least **** following release of
the first-run version of the same title.

 

An **** “use it or lose it” rule will also apply – the first PO for a Platinum2
version must be placed no more than **** after placing the initial PO for the
first-run version of the same title.

 

For these purposes, “maximum price to trade” shall mean ~

 

Publisher’s (or, where applicable, Publisher’s distributor’s) highest price net
of trade margin to any trade customer in the European Economic Area and
Australia for Publisher’s (or, where applicable, Publisher’s distributor’s)
minimum order quantity of the relevant inventory, net of year end (or similar)
volume rebates (if any) properly attributable to sales of PlayStation 2 format
Software, but prior to any credit, deduction or rebate for co-op advertising or
other marketing support, returns or otherwise howsoever.

 

Where Publisher’s business (with the trade or through distributors) is conducted
in local currencies other than €€, the local currency/€€ exchange rates to be
applied for purposes of conforming to maximum price to trade for any given Band
will be the closing mid-point spot rate as quoted in the London “Financial
Times” on the first business day of each **** period, commencing 1 April 2000.
Such exchange rate will then reset for each successive **** period thereafter

 

The local currency maximum price to trade for any given title will then be that
derived by applying the exchange rate obtaining for the **** period (as above)
in which Publisher places its first purchase order for the title concerned and
will continue to apply for that title unless and until, on migration (see
below), Publisher places its first PO in a different Band in a subsequent ****
period.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

SCEE reserves the right to review local currency maximum prices to trade per
Band applicable for any given **** period (as above) in the event of a material
exchange rate fluctuation, deemed for these purposes to be +/- ****.

 

The foregoing assumes a standard 1-Disc PlayStation 2 CD-ROM product and covers
mastering, Disc, high definition 4-colour picture Disc Label, PlayStation 2 box
(or other packaging) and automated assembly of all components, but excludes the
cost of Printed Materials other than Disc Label.

 

****

 

The Platform Charge and minimum order and reorder quantities for other
“non-standard” Manufactured Materials and/or production processes (subject to
availability) shall be as individually quoted in each case.

 

*              *              *              *              *

 

****

*              *              *              *              *

****

*              *              *              *              *

****

 

*              *              *              *              *

 

PlayStation2 Hit Title Rebate & Global Volume Discount program.

 


FOR RETAIL INVENTORY ONLY, ORDERS IN BAND 2 OR ABOVE (INCLUDING PLATINUM OR
PLATINUM2) BOTH OF SOFTWARE FOR SONY’S “PLAYSTATION” PREDECESSOR VIDEO
ENTERTAINMENT SYSTEM AND FOR PLAYSTATION 2 FORMAT SOFTWARE WILL BE ELIGIBLE FOR
HIT TITLE REBATE (“HTR”) IN ANY EVENT BUT MAY QUALIFY FOR GLOBAL VOLUME DISCOUNT
(“GVD”) AS SET OUT IN THE TABLE BELOW. (GVD IS A HIGHER VALUE ALTERNATE TO, NOT
CUMULATIVE WITH, HTR.)

 

Qualification for GVD in each fiscal year (1 April ~ 31 March) will be
determined by reference to aggregate global purchase orders of PlayStation and
of PlayStation2 titles in the prior fiscal (but GVD itself will be calculated on
a per-title per-Region basis). Orders for PlayStation software (in one Band only
per title) and for PlayStation 2 format Software in each qualifying fiscal year
will be taken into account in calculating eligibility for and the Level of GVD
for the following fiscal year. Only titles with bona fide orders of **** or more
in Band 2 or above (including Platinum or Platinum2) in at least one SCE Region
(i.e. PAL territories, Japan or North America) in the applicable qualifying
fiscal year will be taken into account for these purposes.

Once eligible (as above), GVD for each fiscal year will be at one of the
following levels ~

 

Level 1 (**** global units in qualifying fiscal year, i.e. immediately preceding
1 April ~ 31 March), Level 2 (**** global units in qualifying fiscal year),

Level 3 (**** global units in qualifying fiscal year).

 

HTR or GVD will be redeemable in the applicable fiscal year as follows ~

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

units per title *

 

HTR

 

Level 1

 

Level 2

 

Level 3

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

 

•      NB: per title, not per SKU and not cumulative across all
PlayStation/PlayStation2 titles

 

 

HTR and GVD will apply to the “platform royalty” portion of platform charge
which for these purposes only shall be deemed to be the platform charge for a
1-Disc CD format PlayStation or PlayStation2 product in the applicable Band less
€uros ****/unit.

 

Counting for HTR and GVD purposes will run for **** per title (“the 4Qs rule”),
the first such quarter being that in which the relevant title is first ordered.
Such counting will reset to unit #1 for reorders from the close of the fourth
quarter following first order (or, if earlier, upon migration to a lower Band
including Platinum or Platinum2) (i.e. reorders for the same title after reset
under the 4Qs rule or in a different Band will be counted for these purposes as
orders for a new “title”).

 

A “once on a ladder, always on the same ladder” rule will apply. The HTR or GVD
“ladder” (see table above) for each title is determined by Publisher’s HTR or
GVD (Level 1, Level 2 or Level 3) eligibility for the fiscal year (1 April ~ 31
March) in which the title is first ordered.  Such title continues to climb that
“ladder” for HTR or GVD accrual purposes until the close of the **** under the
**** rule (or, if earlier, until migration to a lower Band including Platinum or
Platinum2) even if Publisher is qualified for a higher or lower GVD Level or is
only qualified for HTR in the fiscal year following that in which the title was
first ordered. Upon reset under the **** rule (or, if earlier, upon migration to
a lower Band including Platinum or Platinum2), each title starts counting again
from unit #1 but on the “ladder” for the GVD Level or for HTR for which
Publisher is eligible in the fiscal year in which reset occurs.

 

By way of illustration ~

 

Title “X” is first ordered in ****. Publisher of Title “X” is eligible for GVD
Level 1 in ****. Title “X” therefore accrues GVD on the Level 1 “ladder”
(starting at **** for the first **** units) and, provided it is still
re-ordering in the original Band (no migration), will stay on the same “ladder”
until **** when it will reset and start counting again from unit #1 under the
**** rule. It does not cross over to a different “ladder” from **** even if
Publisher is eligible for GVD Level 2 or Level 3 or falls back to HTR in ****.

 

However, when Title “X” resets as at **** under the **** rule, it will then, if
still re-ordering in the original Band, cross over to the applicable higher or
lower “ladder”.

 

HTR and GVD will “cascade” back to unit #1 and first tier GVD (**** as
applicable) will be discounted off-invoice at time of order. However, HTR and
higher tier(s) GVD will be accrued to be posted as a credit to Publisher’s LPA
account following reset under the **** rule (or, in the case of earlier
migration to a lower Band including Platinum or Platinum2, following the close
of the calendar quarter in which migration occurs).

 

HTR and GVD will “follow the licence”.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

Thus, for example, where Publisher X (e.g. In Europe) licences a PS2 product in
from Publisher Y (e.g. In Japan) and Publisher X acts as publisher-of-record in
PAL territories (i.e. Places purchase orders and makes payments in its own
name), then the benefit of HTR or GVD on that product in PAL territories will
accrue to Publisher X. However, if the business arrangement between Publisher X
and Publisher Y is one of distribution (not licence), with Publisher Y itself
acting as publisher-of-record in the distribution territory, then the benefit of
HTR or GVD will accrue to Publisher Y.

 

But, for example, where Publisher X licences a PS2 product of its own out to
Publisher Z (e.g. In USA) and Publisher Z acts as publisher-of-record in the
North American territory, then the benefit of HTR or GVD on that product in the
North American territory will accrue to Publisher Z. Whereas, if the business
arrangement between Publisher X and Publisher Z is one of distribution (not
licence), with Publisher X itself acting as publisher-of-record in the
distribution territory, then the benefit of HTR or GVD will accrue to Publisher
X.

 

*              *              *              *              *

 

Please note that the implementation of HTR and GVD by Affiliates of SCEE in
Japan and North America may not be identical in all respects and particulars
with its implementation (as above) in PAL territories.

 

*              *              *              *              *

 

Demo Discs

 

PlayStation 2 Demo Discs are available. Demos must be from one games Publisher
only, and content will be limited to a maximum of **** playable and/or ****
non-playable demo segments. Platform charge is €uros **** for CD or DVD5 format
(without DVD supplement). Demos will have a standard 2-colour Disc Label and be
supplied in the standard PlayStation2 amaray case (included in platform charge).
Additional Disc Label colours will be charged for as below. An Inlay must be
provided as Printed Materials. Minimum order quantities are **** units for an
initial order, **** units for reorders. However, where a separate Demo Disc sku
is required for Germany (to comply with the new German law which requires age
ratings to appear not only on the outer packaging but also on the Disc Label ~
and please note this applies only for product distributed in the German market),
the minimum order quantity for initial and reorders of that sku is **** units.
Demo Discs do not attract, and are not taken into account for purposes of
determining eligibility for, HTR or GVD.

 

•


MULTI-COLOUR DISC LABEL


 


 


 

 

3-colour

 

**** per Disc

 

 

4-colour

 

**** per Disc

 

 

5-colour

 

**** per Disc

 

 

6-colour

 

**** per Disc

 

•

White Base Underlay

 

**** per Disc

 

 

*              *              *              *              *

 

Promo Discs

 

PlayStation 2 Promo Discs, comprising the complete game for press & retail
review, etc, are available. Platform charge is €uros **** unit subject to
additional disc charge and/or DVD supplement where applicable. Promos will have
a standard “blue over, silver out” Disc Label and be supplied in a

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

“maxicase” (standard audio CD single jewelcase) (included in platform charge).
An optional j-card may be added as Printed Materials. The minimum order quantity
(initial orders and reorders) is **** units per sku. The maximum order quantity,
single orders or in the aggregate per title, is **** units. Promo Discs do not
attract, and are not taken into account for purposes of determining eligibility
for, HTR or GVD.

 

*              *              *              *              *

 

In order to verify conformity with the Band structure for PlayStation 2 format
Software described above, SCEE will require from time to time at its own expense
to inspect and audit the relevant of Publisher’s financial records (and, where
applicable, those of Publisher’s associated companies, subsidiaries and/or
branch offices in the Licensed Territory). Any such inspection and audit shall
take place during normal business hours at Publisher’s principal place of
business (or such other location as the relevant books and records are
maintained) upon reasonable prior notice and shall, at SCEE’s sole election, be
conducted either by an independent chartered or certified accountant or by an
appropriately professionally qualified member of SCEE’s staff.

 

Initialled by

 

Initialled by

/s/CD

 

/s/TW

Sony Computer Entertainment Europe

 

THQ International Limited

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

28

--------------------------------------------------------------------------------